SUMMARY ORDER
Bonaface Emeana appeals from a default judgment entered against him in the United States District Court for the Eastern District of New York (Gold, M.J.). We find no error in the entry of the default judgment. Emeana failed to appear for trial and failed to provide discovery demanded to test whether his claim of medical emergency was legitimate.
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.